Citation Nr: 0411699	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-15 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1948 to May 
1952, including combat service during the Korean War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, that denied the veteran's claim 
of entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  The veteran 
disagreed with this decision in April 2002.  In a statement 
of the case issued to the veteran and his service 
representative in September 2002, the RO concluded that no 
change was warranted in the denial of the currently appealed 
claim.  The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in October 2002.  In 
supplemental statements of the case issued to the veteran and 
his service representative in February, May, and July 2003, 
the RO concluded that no change was warranted in the denial 
of the currently appealed claim.

It is also noted that, by rating decision issued in August 
2003, the RO granted the veteran's claims of entitlement to 
service connection for tinnitus, evaluating it as 10 percent 
disabling effective February 28, 2003 (the date of the 
veteran's service connection claim) and for hearing loss in 
the right ear, evaluating it as zero percent disabling (non-
compensable) effective February 28, 2003.  The RO also denied 
the veteran's claim of entitlement to service connection for 
hearing loss in the left ear.  As no appeal has been 
initiated and the time for perfecting an appeal of this 
decision does not expire until August 2004, these issues are 
not presently before the Board.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected PTSD is manifested by 
such symptoms as occasional nightmares and mild interpersonal 
difficulties.  He has a full range of affect, normal speech, 
linear thought process, and intact memory, insight and 
judgment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
on PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, regarding the issue of entitlement to a 
disability rating in excess of 30 percent for PTSD, a 
substantially complete application was received on February 
2, 2001.  Thereafter, the AOJ (in this case, the RO) denied 
this claim in a rating decision dated in March 2002.  Only 
after that rating action was promulgated did the AOJ, on 
November 4, 2002, provide notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on November 4, 
2002, was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board in November 2003, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was re-adjudicated and several supplemental statements 
of the case were provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to a disability rating in excess of 30 percent 
for PTSD.  In a letter dated in November 2002, the veteran 
and his representative were informed of VA's obligations to 
notify and assist claimants under the VCAA, what records VA 
would attempt to obtain on behalf of the veteran, and what 
records the veteran was expected to provide in support of his 
claim.  The veteran was also advised to tell VA about, or 
submit, any additional information or evidence showing his 
condition has worsened.  See Pelegrini, supra.  The veteran 
and his representative were also provided with a copy of the 
appealed rating decision, a statement of the case, and 
supplemental statements of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established entitlement to a disability 
rating in excess of 30 percent on PTSD.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and VA medical records, 
including current VA examination reports.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim of entitlement to a disability rating in excess of 
30 percent for PTSD poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

As relevant to the currently appealed claim, the evidence 
includes the veteran's treatment records from Warwick Vet 
Center (hereinafter "WVC") for the period of August 2000 to 
November 2002, the veteran's treatment records from the 
Providence VA Medical Center (hereinafter, "VAMC 
Providence") for the period of February 2002 to July 2003, 
VA examination reports from March 2002 and July 2003, and the 
veteran's lay statements.

A review of the veteran's treatment records from WVC for the 
period of August 2000 to November 2002 indicates that, in 
August 2000, the veteran complained of hypervigilance, 
avoidance, poor sleep with nightmares, decreased 
concentration, startling easily, and anger.  The veteran 
reported a history of PTSD and depression.  He stated that he 
was generally "okay."  Mental status examination of the 
veteran revealed no psychomotor agitation, no tremors, normal 
speech, full affect, "ok" mood, no suicidal or homicidal 
ideation, and fair insight and judgment.  The veteran denied 
delusions, obsessions, and auditory and visual 
hallucinations.  The veteran's Global Assessment of 
Functioning (GAF) score was 48, indicating serious symptoms 
or any serious impairment in social, occupational, or school 
functioning.  The assessment was PTSD.

When he filed his claim of entitlement to a disability rating 
in excess of 30 percent for PTSD in February 2001, the 
veteran stated that his PTSD symptoms had increased in 
severity.  He also stated that he received outpatient 
treatment at WVC.

A review of the reports of the veteran's participation in 
individual and group therapy at WVC for the period of 2000 to 
2002 indicates that his chronic PTSD was stable following 
group therapy on August 21, 2000.  Following mental status 
examination in October 2000 (which was unchanged from August 
2000), the diagnosis was PTSD.  Mental status examination of 
the veteran in December 2000 revealed that his affect was 
calm, his mood was quiet, and was otherwise unchanged.  The 
diagnoses included PTSD.  The veteran reported increasing 
anger and irritability related to disagreements with his 
live-in adult son in January 2001, although the diagnosis of 
PTSD was unchanged.  His mood was euthymic (or joyful, 
peaceful, and tranquil) on mental status examination in April 
2001, and the diagnosis was again unchanged.  In December 
2001, the veteran reported experiencing vivid memories of 
Korea, including the deaths of fellow servicemen.  He stated 
that his only current problems were with his live-in adult 
son.  The assessment included chronic PTSD.  In February 
2002, the veteran reported that he was working 5 days a week 
driving a flower truck and had no plans to retire.  He 
reported that he was not depressed.  His GAF score was 50, 
indicating serious symptoms or serious impairment in social, 
occupational, and school functioning.  The assessment 
included PTSD.

On VA PTSD examination in March 2002, no pertinent complaints 
were noted.  The VA examiner stated that she had reviewed the 
veteran's claims folder.  The veteran reported that he had 
been married for 42 years to his wife and had three sons.  He 
also reported a positive employment history and that he had 
been employed for most of the time since his separation from 
service.  He reported further that he had many friends 
through the Knights of Columbus.  Mental status examination 
of the veteran revealed clear speech; no errors of 
articulation; euthymic affect; no delusions, hallucinations, 
or current suicidal ideation; no evidence of any formal 
thought disorder; good judgment and insight; and fair 
attention and concentration.  The veteran reported mild 
intermittent memory problems but denied ever becoming 
disoriented.  He also reported anhedonia and a depressed 
mood, which he attributed to the high level of stress caused 
by his live-in adult son.  He also denied any recent increase 
in his PTSD symptomatology, although he reported experiencing 
intrusive thoughts, infrequent nightmares about his combat 
experiences, some sleep dysfunction, and heightened arousal.  
He stated further that his PTSD symptoms were worse right 
after his separation from service but had improved since that 
time.  The veteran's GAF score was 65, indicating some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning well and having 
some meaningful interpersonal relationships.  The VA examiner 
stated that the veteran experienced mild social impairment 
but generally functioned satisfactorily with routine behavior 
and self-care.  The diagnoses included chronic PTSD.

In a statement received at the RO in November 2002, the 
veteran contended that his service-connected PTSD continued 
to interfere with his social and occupational functioning.  

On VA PTSD clinic note dated in January 2003, the veteran 
expressed frustration with the claims process, and endorsed 
complaints on a checklist of persistent re-experiencing of 
traumatic in-service experiences, nightmares, flashbacks, 
avoidance, amnesia, restricted affect, social isolation, 
difficulty falling of staying asleep, hypervigilance, and 
exaggerated startle response.  Mental status examination of 
the veteran revealed no psychomotor abnormalities, normal 
speech, mildly anxious mood, linear thought processes, no 
evidence of delusions or suicidal or homicidal ideation, no 
auditory or visual hallucinations, and intact concentration, 
memory, insight, and judgment.  The veteran reported that his 
PTSD symptoms were much improved on medication.  The 
veteran's GAF score was 49, indicating serious symptoms or 
serious impairment in social, occupational, or school 
functioning.  The diagnoses included PTSD.  

In a statement received at the RO in February 2003, the 
veteran stated that his "mental health care was better."  
He contended that he could function socially without too much 
difficulty.  The veteran also stated that he had taken a 
part-time job in order to keep from thinking about his combat 
experiences and that "my prospects for the future seem 
gloomy."  The veteran also submitted a lay statement from 
his son in support of his claim in which his son discussed 
his own experiences in combat during the Persian Gulf War and 
how these experiences mirrored his father's experiences in 
the Korean War.

On VA PTSD clinic note dated in April 2003, the veteran 
continued to express frustration by the VA appeals process.  
The VA examiner noted, by completing a checklist, that the 
veteran continued to endorse symptoms of PTSD including 
emotional numbness (detachment) characterized by avoidance, 
amnesia, restricted affect, social isolation, difficulty 
falling or staying asleep, irritability or outbursts of 
anger, hypervigilance, and an exaggerated startle response.  
Mental status examination of the veteran revealed no 
psychomotor abnormalities; normal speech; mildly agitated 
mood; linear thought process; no evidence of delusions, 
suicidal ideation, or homicidal ideation; no auditory or 
visual hallucinations; and intact attention, concentration, 
memory, insight, and judgment.  The veteran stated that his 
symptoms of PTSD, though still present, were much improved on 
his current medication.  It also was noted that the veteran 
maintained a social life and family life.  The veteran's GAF 
score was 49, indicating serious symptoms or serious 
impairment in social, occupational, and school functioning.  
The diagnoses included PTSD.

On VA PTSD examination on July 14, 2003, no pertinent 
complaints were noted.  The VA examiner stated that she had 
reviewed the veteran's claims folder.  The veteran reported 
that he was still married to his wife of 44 years and he was 
close to his three adult sons and his two grandchildren.  He 
also reported that, although active in the Knights of 
Columbus, he had stopped playing cards with his fellow 
Knights because he believed that this activity had lowered 
his disability rating.  The VA examiner noted that there was 
no evidence that the veteran would not be able to continue 
playing cards or socializing with the Knights, many of whom 
were longtime friends.  The veteran stated that he still 
worked as a flower truck driver three days a week and that he 
enjoyed his work.  He reported that his employer was a very 
difficult person, but that he was able to deal with the 
employer effectively.  He has been working for that florist 
for over three years.

Mental status examination of the veteran revealed the veteran 
had no evidence of delusions or hallucinations, normal 
speech, no suicidal or homicidal ideation, no irritability, a 
full affect, and no evidence of thoughts of a foreshortened 
future.  He was oriented, well groomed, had good eye contact, 
described his mood as "pretty good" and stated "it takes 
an awful lot for me to lose my temper."  He reported that he 
loved his wife, children and grandchildren, and enjoys his 
life.  The veteran stated that he experienced thoughts of his 
in-service experiences when he was by himself, he had 
nightmares once a month at most, and he denied experiencing 
flashbacks.  The veteran also stated that he enjoyed the 
camaraderie at the Knights of Columbus.  

The VA examiner stated that the veteran's PTSD symptoms 
appeared to be mild and concluded that the GAF score of 65 
assigned in March 2002 was a more accurate representation of 
the current nature and severity of the veteran's service-
connected PTSD than the GAF score of 49 assigned in January 
2003.  In this regard, the VA examiner noted that the veteran 
worked three to four days a week, his activities of daily 
living were fully functional, he experienced only mild 
interpersonal difficulties, and he denied any irritability.  
Because the veteran did not report flashbacks, avoidance, 
amnesia, social isolation, irritability, outbursts of anger, 
hypervigilance, or an exaggerated startle response, the VA 
examiner concluded that a GAF score of 61 was more 
appropriate and consistent with the veteran's current 
behavioral and emotional functioning.  This score indicates 
some mild symptoms or some difficulty in social, 
occupational, and school functioning, but generally 
functioning well with some meaningful interpersonal 
relationships.  The diagnoses included chronic PTSD with mild 
symptoms.

On VA PTSD clinic note dated July 17, 2003, no pertinent 
complaints were noted.  The VA examiner stated that the 
veteran's PTSD symptoms, although still present, were much 
improved on his current medication regime.  The physician 
again completed a checklist of PTSD symptoms which appears to 
correspond to the diagnostic criteria in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition.  
Mental status examination of the veteran revealed no 
psychomotor abnormalities, normal speech, euthymic mood, 
linear thought process, no evidence of delusions, suicidal 
ideation, homicidal ideation, or auditory and visual 
hallucinations, and intact attention, concentration, memory, 
insight, and judgment.  The veteran's GAF score was 52, 
indicating moderate symptoms or moderate impairment in 
social, occupational, or school functioning.  The diagnoses 
included PTSD.


Analysis

The veteran and his service representative essentially 
contend on appeal that his PTSD is more disabling than 
currently evaluated.

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's PTSD is evaluated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).  An evaluation of 30 
percent disabling is available under Diagnostic Code 9411 
where the veteran's PTSD is manifested by occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).

The next higher evaluation of 50 percent disabling is 
available where the veteran's PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

An evaluation of 70 percent disabling is available under 
Diagnostic Code 9411 where the veteran's PTSD is manifested 
by occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

Finally, the maximum evaluation of 100 percent disabling is 
available under Diagnostic Code 9411 where the veteran's PTSD 
is manifested by total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting himself or others; an intermittent 
inability to perform activities of daily living (including 
the maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of his close 
relatives, his own occupation, or his own name.  Id.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 30 
percent for PTSD.  The objective medical evidence of record 
on this claim fails to show that the veteran's service-
connected PTSD was manifested by more than an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks due to depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, and 
mild memory loss, such that he is entitled to a higher 
evaluation for PTSD.  In this regard, the Board notes that 
there was no objective medical evidence of record that the 
veteran had suffered from panic attacks, had any difficulty 
in understanding complex commands, or had any impairment in 
memory, judgment, or abstract thinking, indicating serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  Although his GAF score was 48 in 
August 2000, 50 in February 2002, and 49 in January and April 
2003, none of the objective symptoms noted at these 
examinations correspond with the criteria required for a 50 
percent rating.  Similarly, although the GAF score of 52 was 
assigned on July 17, 2003, the objective symptoms noted at 
this examination also did not correspond with the criteria 
required for a 50 percent rating.  While the Schedule for 
Rating Disabilities (Schedule) does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), it does 
not assign disability percentages based solely on GAF scores.  
See 38 C.F.R. § 4.130.  Thus, the veteran's GAF scores 
between 48 and 52 do not automatically equate to any 
particular percentage in the Schedule; rather, they are but 
one factor to be considered in conjunction with all of the 
other evidence.  

More importantly, the Board notes that the VA examiner who 
saw the veteran on July 14, 2003, specifically discounted the 
veteran's earlier lower GAF scores because they were not 
supported by the objective symptoms noted at these 
examinations.  This examiner concluded that the veteran's 
PTSD symptoms were mild and that the GAF score of 65 assigned 
in March 2002 was a more accurate representation of the 
nature and severity of the veteran's service-connected PTSD 
than the GAF score of 49 assigned in January 2003.  This 
examiner also concluded that, since the veteran worked three 
to four days a week, his activities of daily living were 
fully functional, he experienced only mild interpersonal 
difficulties, he denied any irritability, and he did not 
report flashbacks, avoidance, amnesia, social isolation, 
irritability, outbursts of anger, hypervigilance, or an 
exaggerated startle response, a GAF score of 61 was more 
appropriate and consistent with the veteran's current 
behavioral and emotional functioning and the veteran's PTSD 
symptoms were mild at best.

The Board acknowledges that the PTSD clinic notes reveal a 
checklist in which the physician checked off such symptoms as 
flashbacks, amnesia, restricted affect, social isolation, 
irritability or outbursts of anger.  However, the Board finds 
that this checklist of symptoms is entitled to less weight 
than the VA examination reports in which the veteran provided 
responses to questioning and also elaborated on some points.  
Specifically, on the July 2003 VA examination, the veteran 
denied ever having experienced a flashback, and reporting 
that he socializes at the Knights of Columbus at least twice 
a month.  He further denied irritability, stating that he is 
fairly even tempered and that "it takes an awful lot to make 
me lose my temper."  These statements, and the VA examiner's 
findings, directly contradict some of the boxes marked on the 
checklist.  In fact, the mental status examination on the 
July 2003 clinic note indicated a euthymic affect, which is 
inconsistent with the checked-off box for restricted affect 
completed that same day.  Thus, the Board assigns more weight 
to the objective findings reported on the examinations than 
to the checked-off items on a boilerplate checklist.

Given the objective medical evidence of record that the 
veteran's PTSD symptoms were mild at best, and given that he 
works delivering flowers, has a good working relationship 
with his employer, enjoys positive relationships with his 
wife and family, and benefits from the camaraderie of his 
friends, the Board concludes that the veteran's 
symptomatology does not warrant a disability rating in excess 
of 30 percent for PTSD.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected PTSD presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected PTSD interferes markedly with employment (i.e., 
beyond that contemplated in the assigned rating), warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  The evidence does not establish that the veteran 
has required hospitalization for his PTSD.  Additionally, 
there is no objective evidence medical evidence showing that 
his PTSD markedly interferes with employment, nor does the 
veteran contend such.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not support assigning a disability rating 
in excess of 30 percent to the veteran's service-connected 
PTSD.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim of 
entitlement to a disability rating in excess of 30 percent 
for PTSD.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2003).  The appeal is denied.

	
ORDER

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



